Citation Nr: 0127301	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated 
as 70 percent disabling.

2. Entitlement to service connection for substance/alcohol 
abuse, claimed as secondary to PTSD.

3. Entitlement to service connection for a lung disorder, 
claimed as due to herbicide exposure.

4. Entitlement to service connection for peripheral vascular 
disease, claimed as due to herbicide exposure.

5. Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.

6. Entitlement to service connection for a heart disorder, 
claimed as due to nicotine addiction.

7. Entitlement to service connection for impotency.

8. Entitlement to service connection for foot fungus.

9. Entitlement to an increased disability evaluation for 
prurigo nodularis, currently evaluated as 30 percent 
disabling.

10. Whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hearing loss.

11. Entitlement to service 
connection for musculoskeletal low back pain, to include 
the question of whether an appeal as to that issue has 
been timely perfected.  


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

These matters have returned to the Board of Veterans' Appeals 
(Board) following remand dated in October 1996.  The appeal 
originates from a decision dated in April 1994, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for an 
increase in his disability evaluation for PTSD.  During the 
pendency of this appeal, the veteran perfected appeals for 
the additional issues, listed as issues 2 through 10, on the 
title page of the decision.  The RO also certified the issue 
of entitlement to service connection for musculoskeletal low 
back pain; however, as the Board determines that the record 
raises a question of whether the veteran timely perfected an 
appeal of that issue, that issue has been styled accordingly.  

In October 1996, the Board determined that the issues of 
entitlement to an increase in the disability evaluation for 
PTSD and entitlement to service connection for alcohol abuse 
secondary to the service-connected PTSD were inextricably 
intertwined and as such, a remand was necessary to address 
the relationship, if any, between the reported alcoholism and 
the veteran's overall psychiatric condition.  Since that 
time, however, the Board has imposed a temporary stay on 
adjudication of these claims until final review is completed 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) with respect to its decision issued on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  When the Federal Circuit has completed review of 
all action and rehearing requests filed in that case and the 
decision becomes final, the Board will lift the stay and 
begin to adjudicate these issues, including, pertinent to 
this appeal, the issues specifically noted above.

Review of the record reveals that in July 2001, the veteran 
revoked his Power of Attorney in favor of the Disabled 
American Veterans and indicated that he would represent 
himself with respect to the pending claims.  The record 
further reflects that the veteran requested a hearing before 
a traveling Member of the Board.  He was scheduled for such a 
hearing, at the RO, in September 2001.  However, in August 
2001, the veteran canceled his scheduled hearing, and has not 
requested that the hearing be rescheduled.  Under these 
circumstances, the Board deems the veteran's request for a 
Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) 
(2001).  

The Board's decision on the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for hearing loss is set forth below.  The 
remaining issues are addressed in the remand immediately 
following this decision.



FINDINGS OF FACT

1.  In July 1977, the RO administratively denied the 
veteran's claim for service connection for hearing loss.  
While the veteran was notified of that decision later in July 
1977, he did not file an appeal within one year of that 
notification.

2.  New evidence received in support of the current petition 
to reopen the claim-specifically, the findings noted on VA 
audiological examination in March 1997-is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim.

3.  The report of the veteran's service separation 
examination reflects abnormal hearing test results, the most 
recent audiological evaluation report reflects the presence 
of a hearing loss disability for VA purposes, and a May 1994 
VA examiner indicated that the identified hearing loss was 
due to noise exposure.

4.  The veteran likely had significant in-service noise 
exposure during his assignment to an artillery battalion, and 
there is no specific evidence of any significant post-service 
noise exposure.  

5.  It is at least as likely as not that the veteran's 
hearing loss is the result of significant noise exposure 
during his active military service.


CONCLUSIONS OF LAW

1.  The RO's March 1994 denial of the claim for service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 (2001).

2.  New and material evidence sufficient to reopen the claim 
for service connection for hearing loss has been associated 
with the claims file.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for hearing loss 
are met.  38 U.S.C.A. §§  1110, 5103(A), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The record reflects that the veteran's claim for service 
connection for hearing loss was previously considered and 
denied in July 1977.  Although notified of the denial in July 
1977, the veteran did not appeal that decision.  

In December 1993, the veteran filed a petition to reopen the 
claim for service connection for hearing loss.  However, in 
April 1994, the RO declined to reopen the claim on the basis 
that the veteran's hearing loss was not shown in service or 
within one year after service discharge.  While he submitted 
a notice of disagreement in June 1994 and a statement of the 
case was issued in August 1994, he failed to submit a VA Form 
9 or equivalent to perfect an appeal for this issue.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  If a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claim for service connection for hearing loss is that added 
to the record since the RO's April 1994 decision, the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  The 
Board finds that, in this case, sufficient notification and 
development action to render an equitable determination in 
this appeal has been accomplished.  This is particularly so 
in light of the favorable action below.

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect prior to that time and 
which was in effect at the time of the RO's April 1994 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.

The evidence associated with the claims file since the RO's 
July 1977 and March 1994 decisions includes VA inpatient and 
outpatient reports dated from 1996 to 2001, private treatment 
reports dated from 1993 to 1994, as well as VA examination 
reports dated in March 1997, October 1997 and September 2000.

The majority of the medical evidence associated with the 
claims file since the prior denial merely reflects treatment 
for unrelated disorders.  Thus, these records, while new, do 
not address the relationship between any current hearing loss 
and the veteran's service, to include the findings noted at 
service separation examination in May 1969, and are not 
material.  

The Board notes, however, that among the documents added to 
the record is new and material evidence to reopen the claim 
for service connection for the veteran's hearing loss 
disability-specifically, report of a March 1997 VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
25
45
50
LEFT
20
25
30
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  

The Board finds that this evidence is new, in that it was not 
previously before agency decision makers, and material, in 
that such evidence demonstrates the presence of a current 
hearing loss disability for VA purposes (see 38 C.F.R. 
§ 3.385), and, when viewed in light of the findings on 
service separation examination and the March 1994 VA 
audiological evaluation, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As this evidence clearly meets the criteria 
of 38 C.F.R. § 3.156(a), the Board finds that the 
requirements for reopening are met, and that the claim must 
be considered on the merits.

Considering the new and material evidence along with other 
evidence of record, and with application of the benefit-of-
the-doubt doctrine (see 38 U.S.C.A. § 5107(b) and 38 CF.R. 
§ 3.102), the Board also concludes that that the criteria for 
a grant of service connection for hearing loss are met.  

As indicated above, the veteran's service medical records 
reflect that at service discharge in May 1969, his 
audiological evaluation were "abnormal;" while hearing loss 
was not then diagnosed, this notation suggests that some 
degree of hearing loss may have then been present.  
Subsequent audiological evaluation reports dated in March 
1994 and March 1997 confirm that the veteran had hearing loss 
that continued and became worse.  Such hearing loss is now at 
a level to be considered a disability for VA purposes.  
Moreover, the evidence, collectively, provides a reasonable 
basis for establishing a medical nexus between the veteran's 
hearing loss and his active military service.  The March 1994 
examiner indicated that the veteran's hearing loss was 
probably due to noise exposure, and there is no medical 
opinion to directly contradict that opinion.  Given the 
veteran's assignment to an artillery battalion during 
service, and his reports of exposure to artillery fire as 
well as small arms fire while serving in Vietnam, the Board 
finds that the veteran likely experienced significant noise 
exposure in service.  

The Board notes that the March 1994 VA examiner did not 
explicitly indicate whether the veteran's hearing loss was 
the result of in-service noise exposure.  However, in the 
"history" portion of the examination report, the examiner 
did note the veteran's reported history of constant weapons 
exposure (which would appear to be consistent with his 
service in an artillery battalion), as well as explosive 
noise injury in the military; there is no notation as to (or 
any other evidence of) any significant post-service noise 
exposure.  While there also is no specific contemporaneous 
evidence to support the veteran's report of explosive in-
service noise injury with bleeding and sudden hearing loss 
which gradually returned, the veteran indicated that he was 
treated in a field hospital (for which records are likely 
unavailable), before being returned to his unit.  Under these 
circumstances, the Board finds that the March 1994 report is 
not inconsistent with the veteran's documented medical and 
other history, and that such report, when considered in light 
of other evidence (including recent audiological findings), 
tends to establish a nexus between the veteran's post-service 
hearing loss (now considered a disability for VA purposes) 
and the veteran's in-service noise exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  Under the 
circumstances of this case, and giving the appellant the 
benefit of every doubt, the Board concludes that criteria for 
a grant of service connection for bilateral hearing loss are 
met.  


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

Review of the record reveals that the RO denied, as not well 
grounded, the veteran's claims for service connection for a 
lung disorder and for peripheral vascular disease, claimed as 
due to herbicide exposure; for service connection for a heart 
disorder, claimed as due to nicotine addiction; and for 
service connection for impotency and for foot fungus.  

However, as noted above, there has been a significant change 
in the law regarding the well-grounded claims.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), among other things, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to notify and assist a 
claimant, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were finalized.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Except as otherwise noted, those 
regulations also are effective November 9, 2000.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claims for a lung disorder and peripheral vascular 
disease due to herbicide exposure; service connection for a 
heart disorder due to nicotine addiction, and service 
connection for impotency and foot fungus in the context of 
the new law, nor has the veteran had an opportunity to 
prosecute his claims in that context.  Given those facts, as 
well as the need for additional development with respect to 
each of the above-referenced claims on appeal, the Board 
finds that that a remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Pertinent to these service connection claims, the Board notes 
the record does not currently contain medical opinion 
addressing the relationship, if any, between each of the 
claimed disorders and any disease or injury incurred or 
aggravated during service (to include, with respect to a lung 
disorder and peripheral vascular disease, claimed in-service 
herbicide exposure; and with respect to a heart disorder, 
claimed in-service nicotine addiction).  As the record does 
not currently include evidence sufficient to decide those 
issues on appeal, and obtaining the aforementioned medical 
opinion could help substantiate the claim, see 38 U.S.C.A. 
§ 5103A (West Supp. 2001), further development in this regard 
is warranted.  

The Board next notes that the veteran has alleged that his 
service-connected skin disorder has increased in severity and 
warrants a higher disability evaluation.  However, VA last 
examined the veteran for compensation purposes approximately 
4 years ago in October 1997.  In view of the above change in 
the law with respect to VA's duty to assist the veteran as 
well as his assertions regarding an increase in the severity 
of his skin disability since it was last evaluated by VA, the 
Board believes that an updated VA examination is necessary to 
provide an adequate record upon which to evaluate the nature 
and severity of the service-connected skin disorder.

The record further reflects that the veteran has claimed 
entitlement to service connection for a skin disorder, 
variously claimed as chloracne as well as porphyria cutanea 
tarda secondary to herbicide exposure.  However, on VA 
dermatology examination in October 1997, the veteran's skin 
disorder, which he claimed was chloracne or alternatively 
porphyria cutanea tarda, was diagnosed as prurigo nodularis, 
for which service connection was granted in November 1998.  
Although the RO has continued to list the issue of 
entitlement to service connection for chloracne secondary to 
herbicide exposure as an issue on appeal (while, it has, 
inexplicably, discontinued consideration of the issue of 
entitlement to service connection for porphyria cutanea tarda 
due to herbicide exposure), it appears that the service-
connected prurigo nodularis is, in fact, the skin disability 
for which benefits were variously claimed by the veteran.  
Under these circumstances, on remand, the RO should clarify 
with the veteran as to whether he is seeking entitlement to 
service connection for a second skin disability, specifically 
chloracne or porphyria cutanea tarda, due to herbicide 
exposure, and take action appropriate to the veteran's 
response (to include, if the question of an additional skin 
disability claimed as due to herbicide exposure remains on 
appeal, having the determatologist address whether any such 
disorders is/are, in fact, present, as well as provide other 
information pertinent to the claim for that benefit).  

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.  

Prior to arranging for the veteran to undergo any 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities and/or 
any other governmental entity.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any other indicated development and/or 
notification action before adjudicating each of the claims on 
appeal on the merits.

As a final matter, the Board notes that while the RO 
certified the issue of entitlement to service connection for 
musculoskeletal low back pain for appeal, it appears that the 
veteran has not timely perfected an appeal of that issue to 
the Board.  If he has not, the Board has no jurisdiction to 
review the claim on appeal.  

In this regard, the Board notes that an appeal consists of a 
timely filed notice of disagreement in writing and after a 
Statement of the Case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed with the agency of original 
jurisdiction within 60-days of the date that the agency of 
original jurisdiction mails the SOC or within the remainder 
of the 1-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
is later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.300, 20.302 (2001). 

The record indicates that on May 6, 1997, the RO denied 
entitlement to service connection for musculoskeletal back 
pain.  The veteran was notified of that decision on May 9, 
1997 and on May 20, 1997, the veteran filed a notice of 
disagreement.  On September 17, 1997, the RO issued a 
statement of the case.  The veteran was advised that he must 
file an appeal for the benefit(s) he wants within 60 days of 
the letter or within the remainder, if any, of the one-year 
period form the date of the letter notifying him of the 
action he appealed.  While the veteran submitted a VA Form 9 
on September 23, 1997, he did not list the issue of 
entitlement to service connection for musculoskeletal back 
pain.  No additional correspondence received within one year 
from the May 1997 rating action appears to meet the criteria 
to perfect the veteran's appeal of this issue.

The Board notes that the RO has not yet adjudicated the 
question of whether the veteran perfected a timely appeal on 
the issue of entitlement to service connection for a back 
disorder.  To avoid prejudice to the veteran in the Board 
considering an issue not adjudicated by the RO, and to 
provide the veteran and his representative are given adequate 
opportunity present evidence and argument on this question, 
the Board finds that the timeliness question should be 
adjudicated by the RO, on remand, in the first instance.  See 
Bernard, 3 Vet. App. at 394.  

For all the foregoing reasons, the matters remaining on 
appeal are hereby REMANDED to the RO for the following 
actions:

1.  The RO should undertake all 
necessary development to obtain and 
associate with the record all 
outstanding pertinent medical records 
to include any additional records 
identified by the veteran since 
January 2000.  If any requested 
records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit 
any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo examination.

2.  The RO should clarify with the 
veteran whether he is seeking 
entitlement to service connection for 
a second skin disability (in addition 
to his already service-connected 
prurigo nodularis) as a result of 
herbicide exposure--specifically 
chloracne or porphyria cutanea tarda.  
The RO should undertake any and all 
development consistent with the 
veteran's response (to include, if 
the issue remains on appeal, 
appropriate opinion from the 
dermatological examiner, as indicated 
below).  

3.  After associating with the claims 
file all outstanding records received 
pursuant to development requested in 
paragraph 1, above, the RO should 
arrange for the veteran to under go 
appropriate VA examination to obtain 
medical information as to existence 
and etiology of the veteran's claimed 
lung disorder and peripheral vascular 
disease, claimed as due to herbicide 
exposure; a heart disorder, claimed 
as due to nicotine addiction; 
impotency; and foot fungus.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine 
the appellant.  All indicated studies 
and tests should be completed, and 
all clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.

After examination of the veteran, 
consideration of his pertinent 
medical history (to include that 
cited to herein) and credible 
assertions, and with consideration of 
sound medical principles, each 
examiner should identify each current 
disability diagnosed, and offer an 
opinion as to whether it is as least 
as likely as not that the diagnosed 
disability is a result of injury or 
disease incurred or aggravated during 
the veteran's active military service 
(to include, with respect to a lung 
disorder and peripheral vascular 
disease, claimed in-service herbicide 
exposure; and with respect to a heart 
disorder, claimed in-service nicotine 
addiction).  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in 
a typewritten report.

4.  Also after associating with the 
claims file all outstanding records 
received pursuant to development 
requested in paragraph 1, above, the 
veteran should be scheduled for a VA 
determatology examination to obtain 
findings as to the current nature and 
severity of his service-connected 
prurigo nodularis (and, as 
appropriate, to obtain pertinent 
medical findings and opinion 
regarding claimed chloracne or 
porphyria cutanea tarda).  The entire 
claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests should be completed, and all 
clinical findings should be reported 
in detail and correlated to a 
specific diagnosis.  

Responsive the pertinent rating 
criteria, the examiner should render 
specific findings as to whether the 
service-connected skin prurigo 
nodularis is productive of 
ulceration, extensive exfoliation, or 
crusting with systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner should also 
indicate whether it is possible to 
distinguish the symptoms attributable 
to the service-connected skin 
disorder, from any other diagnosed 
skin disability; if not, he/she 
should clear so state.  The 
examination should include color, 
unretouched photographs of all 
affected areas.  

If appropriate, the examiner should 
also provide specific comment as to 
the existence and extent of any 
current chloracne or porphyria 
cutanea tarda.  If either skin 
disorder is currently found, the 
examiner should also indicate whether 
it is as least as likely as not that 
such disorder was present to a degree 
of 10 percent disabling within a year 
of the veteran's discharge from 
service; if not, the examiner should 
indicate whether any current 
chloracne or porphyria cutanea tarda 
is, as least as likely as not, 
otherwise the result of any disease 
or injury incurred or aggravated 
during active military service (to 
include the alleged herbicide 
exposure therein).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in 
a typewritten report.

5.  If the veteran fails to report 
for any scheduled examination(s), the 
RO should obtain and associate with 
the record any notice(s) of the 
examination(s) sent to the veteran.  

6.  The RO should adjudicate the 
question of whether an appeal for the 
claim of entitlement to service 
connection for musculoskeletal low 
back pain has been timely perfected.  
Thereafter, the veteran and his 
representative, if any, should be 
afforded the appropriate opportunity 
to respond with written and other 
argument.

7.  To help avoid future remand, the 
RO should ensure that all requested 
development has been completed (to 
the extent possible) in compliance 
with this REMAND.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the 
RO should consider the claims on 
appeal in light of all pertinent 
evidence of record and legal 
authority. to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

10.  If any benefits sought on appeal 
continue to be denied, the veteran 
and his representative, if any, must 
be furnished a supplemental statement 
of the case and given an opportunity 
to submit written or other argument 
in response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



